Citation Nr: 1046547	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-31 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for a chondromalacia of the 
left knee, to include a rating in excess of 10 percent prior to 
June 11, 2007 and a rating in excess of 20 percent from June 11, 
2007, exclusive of temporary total evaluations.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1993 to May 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from September 2004 and December 2007 rating 
decisions of the Department of Veterans Affairs Regional Offices 
(RO) in Philadelphia, Pennsylvania and Denver, Colorado, 
respectfully.  The September 2004 rating decision denied the 
Veteran's claim of entitlement to a disability rating in excess 
of 10 percent for a left knee disability and the December 2007 
rating decision increased the Veteran's disability evaluation for 
a left knee disability from 10 percent to 20 percent, effective 
as of June 11, 2007.  This claim was previously remanded by the 
Board in October 2009.  


REMAND

The Veteran contends that he is entitled to an increased 
disability rating for his service-connected left knee disability.  
However, as outlined below, additional evidentiary development is 
necessary before appellate review may proceed on this matter.  

For historical purposes, the Veteran was originally granted 
service connection for a left knee disability in a May 2002 
rating decision.  A disability rating of 10 percent was assigned 
under Diagnostic Code 5010, effective as of January 1, 2000.  The 
Veteran later filed a claim for an increased disability rating in 
December 2003.  In September 2004, the Veteran was granted a 
temporary evaluation of 100 percent based on surgical treatment 
necessitating convalescence from July 28, 2003 through May 21, 
2004.  His 10 percent disability rating was resumed as of June 1, 
2004.  The Veteran submitted a Notice of Disagreement regarding 
this decision in February 2005.  Subsequently, in December 2007, 
the RO increased the Veteran's disability rating to 20 percent, 
effective as of June 11, 2007.  Another temporary evaluation of 
100 percent was assigned as of July 20, 2007, with the Veteran's 
20 percent disability rating resuming as of September 1, 2007.  

The Veteran testified during his April 2010 hearing that his left 
knee disability had worsened since his last VA examination of 
October 2008.  The duty to conduct a contemporaneous examination 
is triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may be 
incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding 
that a Veteran is entitled to a new examination after a 2 year 
period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  Therefore, since the Veteran's last VA examination 
was in October 2008, and because he has stated that the 
disability has worsened since that examination, he must be 
provided with the opportunity to report for a more current VA 
examination.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his left 
knee since April 2010 and to provide any 
releases necessary for the VA to secure 
private medical records of such treatment 
or evaluation.  The RO/AMC should then 
obtain and associate with the claims file 
any treatment records identified by the 
Veteran, to include all VA treatment 
records.  

2.  The Veteran should be afforded an 
examination of his left knee to ascertain 
the severity and manifestations of his 
service-connected disability.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's left knee 
disability in detail.  

The examiner is also requested to comment 
on the presence or absence of flare-ups of 
pain, weakness, excessive fatigability with 
use, incoordination, painful motion and 
pain with use.  If the Veteran describes 
flare-ups of pain, the examiner should 
offer an opinion as to whether there would 
be additional limits on functional ability 
during flare-ups, and if feasible, express 
this in terms of additional degrees of 
limitation of motion during the flare-ups.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

